DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 14, 2021.  Claims 1-8 are pending.  Claims 1, 6 and 8 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018160087 to Furukawa et al. (hereinafter “Furukawa”).
Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furukawa.
With the respect to independent claim 8, Furukawa discloses a service utilizing vehicle that utilizes an automated valet parking service, in which a vehicle travels autonomously to enter or exit a designated parking position in a parking lot having a plurality of parking positions (see abstract:  a non-boarding type automatic parking system 100 makes a vehicle 10 perform autonomous travel to a parking position to park), wherein, when utilizing the automated valet parking service, the service utilizing vehicle is configured to: 
travel autonomously to the designated parking position (see page 2, paragraph 5 under the Description:  a vehicle (10) that autonomously parks to a parking position and identifies the vehicle state of the vehicle (10) including the autonomous traveling state and the parking state.), and  
start an air conditioner at a start timing of the air conditioner of the service utilizing vehicle determined based on a scheduled exit time and the designated parking position (see page 5, paragraph 3:  when the vehicle state is the autonomous running state and the detection value of the sensor that detects the temperature in the vehicle compartment is higher than the first threshold value, the determination unit 112 notifies the vehicle control unit 13 to that effect. Upon receiving this notification, the vehicle control unit 13 controls the vehicle 10 to start an air conditioner (specifically, cooling).).   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210300338 to Shimamoto et al. (hereinafter “Shimamoto”) in view of Furukawa.
With respect to independent claims 1 and 6, Shimamoto discloses at least one processor (see paragraph [0060]:  a hardware processor such as a CPU executing a program (software)); and 
at least one memory including at least one program that causes the at least one processor to execute (see paragraph [0060]: The program may be stored in advance in a storage device (a storage device including a non-transient storage medium) such as an HDD or a flash memory, or the program may be stored in a removable storage medium (non-transient storage medium) such as a DVD or a CD-ROM and installed by attaching the storage medium to a drive device.): 
first processing of acquiring the designated parking position of a service utilizing vehicle parked by the automated valet parking service (see paragraphs [0054] and [0094]: the parking lot PA is a parking lot managed by the parking lot management device 400 and is an automatic valet parking type parking lot attached to a visited facility to be visited by a user. The parking lot PA includes a plurality of parking spaces PS where a vehicle (for example, vehicle M) can be accommodated and a platform PL provided right before the plurality of parking spaces PS. when the processing unit 426 needs to repark the vehicle M parked in the parking lot PA, the processing unit 426 may determine a new parking position (new target position) with reference to the parking space status table 446. In this case, the processing unit 426 may also determine a suitable route to the new parking position. The target position and route determined by the processing unit 426 are transmitted to the vehicle M using the communication unit 410.), 
second processing of acquiring a scheduled exit time of the service utilizing vehicle (see paragraph [0065]: in the parking space status table 446, the parking space ID, which is the identification information of the space PS, is associated with information indicating whether the parking space PS is empty or full, the Vehicle ID, which is the identification information of the parked vehicle M when the parking space PS is full, and the entry time and exit time (scheduled exit time) of the vehicle M when the parking space PS is full. The entry time and exit time are recorded, for example, in association with the vehicle ID of the vehicle M when the vehicle M enters the parking lot PA.), 
the designated parking position and the scheduled exit time (see paragraph [0105]: when the parking lot management device 400 receives an exit request from the terminal device 300 of the user to make the plurality of vehicles M including the user vehicle M1 and other vehicles M2 exit from the parking spaces PS (Step S40), the exit of those plurality of vehicles M is started (Step S42). In this case, the permission unit 425 may set temporary parking positions in order to put together the plurality of vehicles M. Further, the processing unit 426 may move the plurality of vehicles M to the temporary parking positions.).
Shimamoto does not explicitly third processing of determining a start timing of an air conditioner of the service utilizing vehicle and fourth processing of instructing the service utilizing vehicle to start the air conditioner at the start timing.
Furukawa discloses that when the vehicle state is the autonomous running state and the detection value of the sensor that detects the temperature in the vehicle compartment is higher than the first threshold value, the determination unit 112 notifies the vehicle control unit 13 to that effect. Upon receiving this notification, the vehicle control unit 13 controls the vehicle 10 to start an air conditioner (specifically, cooling).).  
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle processing unit of Shimamoto that accounts for a parking position of a vehicle with the vehicle control unit that starts an air conditioner in a vehicle based on time and environment information detected of Furukawa in order to provide optimal interior temperature or cool down according to ambient condition. 
With respect to dependent claims 2 and 7, Shimamoto does not explicitly discloses wherein the at least one program causes the at least one processor to acquire sunshine information associating a sunshine condition with each of the plurality of parking positions, and wherein the at least one program causes the at least one processor to, in the third processing, determine the start timing based on the sunshine information corresponding to the designated parking position 
Furukawa discloses that the determination unit 112 sets a condition that the detected amount of sunshine (that is, the detected value) is larger than the threshold for the sensor that detects the amount of sunshine, and the detected amount of sunshine (that is, the detected value) is larger than the threshold. Determine whether or not. In this case, the first threshold set by the determination unit 112 during autonomous driving is greater than the second threshold set during parking. That is, the determination unit 112 does not determine that the condition is satisfied even if the amount of sunlight is relatively large during autonomous driving (that is, it is abnormal), and conversely, the condition is satisfied even when the amount of sunlight is the same when parking (that is, It is abnormal).  (See page 4, paragraph 12). 
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle processing unit of Shimamoto that accounts for a parking position of a vehicle with the vehicle control unit that starts an air conditioner in a vehicle based on time and environment information detected of Furukawa in order to provide optimal interior temperature or cool down according to ambient condition. 
With respect to dependent claim 3, Shimamoto does not explicitly disclose wherein in the sunshine information, the sunshine condition is associated with each of the plurality of parking positions for each time zone.
Furukawa discloses that the determination unit 112 sets a condition that the detected amount of sunshine (that is, the detected value) is larger than the threshold for the sensor that detects the amount of sunshine, and the detected amount of sunshine (that is, the detected value) is larger than the threshold. (See page 4, paragraph 12). 
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle processing unit of Shimamoto that accounts for a parking position of a vehicle with the vehicle control unit that starts an air conditioner in a vehicle based on time and environment information detected of Furukawa in order to provide optimal interior temperature or cool down according to ambient condition. 
With respect to dependent claim 4, Shimamoto discloses that the environment recognition unit 110 performs sensor fusion processing on information acquired by a part or all of the camera 11, the radar device 12, and the finder 13, in such a manner that the environment recognition unit 110 recognizes an object around the vehicle M and recognizes its position. The environment recognition unit 110 recognizes, for example, an obstacle, a road shape, a traffic light, a guardrail, a utility pole, a surrounding vehicle (including traveling conditions such as speed and acceleration and parking conditions), a lane mark, a pedestrian, and the like and recognizes their positions (see paragraph [0048]).
Shimamoto does not explicitly disclose acquire facility environment information associating the facility environment condition with each of the plurality of parking positions, and wherein the at least one program causes the at least one processor to, in the third processing, determining the start timing based on the facility environment information corresponding to the designated parking position.  
Furukawa discloses that while the vehicle 10 is parked in the slot, the communication terminal 20 receives information indicating the vehicle 10 and the environment surrounding the vehicle 10 (hereinafter, both are collectively referred to as “vehicle status”). Thereby, for example, when an abnormality occurs in the parked vehicle 10, the user U in the facility 200 can check such a vehicle situation with the communication terminal 20 that is carried. (see page 3, paragraph 7); 
if the determination unit 112 determines that the volume detected by the sensor that detects the volume (that is, the detected value) is greater than the threshold, information indicating that there is an abnormality related to the volume, and information indicating the volume detected at that time and notification information including information on the vehicle state at that time (see page 5, paragraph 1); 
different thresholds may be set for. For example, in the above-described example of automatically starting the air conditioner, the threshold value is increased in the case of automatic parking, the air conditioner is not started even if the temperature is relatively high, and the threshold value is decreased in the case of automatic pick-up. The air conditioner may be started even when the temperature is relatively low. (see page 5, paragraph 4). 
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle processing unit of Shimamoto that accounts for a parking position of a vehicle with the vehicle control unit that starts an air conditioner in a vehicle based on time and environment information detected of Furukawa in order to provide optimal interior temperature or cool down according to ambient condition. 
With respect to dependent claim 5, Shimamoto does not explicitly disclose wherein the facility environment condition includes a weather condition.    
Furukawa discloses the determination unit 112 sets a condition that the detected rainfall (that is, the detected value) is larger than the threshold for the sensor that detects the rainfall, and whether or not the detected rainfall (that is, the detected value) is larger than the threshold (see page 4, paragraph 11).  The determination unit 112 sets a condition that the detected amount of sunshine (that is, the detected value) is larger than the threshold for the sensor that detects the amount of sunshine, and the detected amount of sunshine (that is, the detected value) is larger than the threshold. (see page 4, paragraph 12).  
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle processing unit of Shimamoto that accounts for a parking position of a vehicle with the vehicle control unit that starts an air conditioner in a vehicle based on time and environment information detected of Furukawa in order to provide optimal interior temperature or cool down according to ambient condition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661